          Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        7/17/2020
    Mazzocchi,
                                                                       1:11-cv-07913 (RA) (SDA)
                                        Plaintiff,

                        -against-                                      OPINION AND ORDER

    Windsor Owners Corp. et al.,

                                       Defendants.


STEWART D. AARON, United States Magistrate Judge:

          I have been requested to review the unredacted documents filed with the Court as Exhibit

A to the letter from Defendants’ counsel, dated July 3, 2020 (Glen 7/3/20 Ltr., Ex. A, ECF No. 270-

1), 1 in order to determine “whether there ha[ve] been excessive redaction[s]” from these

documents (which redactions are reflected in Exhibit B to the July 3 letter (id., Ex. B, ECF No. 270-

2)) and, if so, “which text ought to be provided to plaintiff’s counsel.” (Glen 7/3/20 Ltr., ECF No.

270.) 2 I have reviewed the documents and redactions and make the following findings: 3

          EP000043 4

          This document contains two emails among members of the Board of Directors of Windsor

Owners Corp. (“Windsor”), including Platt, and others. (See Glen 7/13/20 Ltr. at 1-2.) Defendants



1
 As discussed further below, Defendants inadvertently filed the unredacted version of the emails on the
public docket.
2
    Although the letter from Defendants’ counsel is dated July 3, 2020, it was filed on July 7, 2020.
3
  In conducting my review, I have considered the additional letters submitted by Defendants’ counsel
(Glen 7/9/20 Ltr., ECF No. 272; Glen 7/13/20 Ltr., ECF No. 274; Glen 7/16/20 Ltr., ECF No. 277) and the
letter submitted by Plaintiff’s counsel. (Costello 7/14/20 Ltr., ECF No. 275.)
4
 The documents at issue have been Bates-stamped with the prefix “EP”, since the documents were
produced by Elaine Platt (“Platt”).
       Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 2 of 7




assert the attorney-client privilege as the basis for the redactions. (See id. at 2.) The party

asserting attorney-client privilege bears the burden of establishing the privilege’s “essential

elements”—that the communications at issue were “(1) between a client and his or her attorney

(2) that are intended to be, and in fact were, kept confidential (3) for the purpose of obtaining or

providing legal advice.” United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011) (citing In re Cty.

of Erie, 473 F.3d 413, 419 (2d Cir. 2007)).

       Defendants’ assertion of attorney-client privilege regarding EP00043 is without basis, as

the redacted portions do not reflect the solicitation or communication of legal advice from a

person acting as an attorney for Windsor. Defendants note that the emails were “copied to Tom

Curtis, who at the time was an attorney representing Windsor in the state ejectment proceeding

then pending against Frank Mazzocchi.” (See id. at 1-2.) However, including an attorney for

Windsor as a “cc” to the emails does not make the communications privileged. See In re Grand

Jury Proceedings, No. M-11-189, 2001 WL 1167497, at *24 (S.D.N.Y. Oct. 3, 2001) (citing United

States Postal Serv. v. Phelps Dodge Refining Corp., 852 F. Supp. 156, 163-64 (E.D.N.Y.1994) (“A

corporation cannot be permitted to insulate its files from discovery simply by sending a ‘cc’ to in-

house counsel.”)). Thus, I find that Plaintiff shall be provided with an unredacted version of

EP00043.

       EP000044

       This document contains an email from Platt to another Windsor Board member. (See Glen

7/13/20 Ltr. at 2.) Defendants assert the attorney-client privilege as the basis for the redaction.

(See id. at 2.) Defendants’ assertion of attorney-client privilege is without basis, as the redacted

portion does not reflect the solicitation or communication of legal advice from a person acting as



                                                 2
         Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 3 of 7




an attorney for Windsor. Thus, I find that Plaintiff shall be provided with an unredacted version

of EP00044.

          EP000045

          The email on this document that is redacted is from Platt to the recipients of EP00043.

(See Glen 7/13/20 Ltr. at 2.) Defendants assert the attorney-client privilege as the basis for the

redaction. (See id. at 2.) Defendants’ assertion of attorney-client is without basis, as the redacted

portion does not reflect the solicitation or communication of legal advice from a person acting as

an attorney for Windsor. Thus, I find that Plaintiff shall be provided with an unredacted version

of EP00045.

          EP000047-49

          This is a set of emails between Platt and another Windsor Board member. 5 (See Glen

7/13/20 Ltr. at 2.) Defendants assert the attorney-client privilege as the basis for the redactions.

(See id. at 2.) There are certain portions of these documents that properly are redacted as subject

to the attorney-client privilege. In EP00047 and EP00049, it was proper to redact the three lines

that follow the line: “But I do lack professional respect for him.” Those three lines reflect a

discussion of legal advice that Curtis gave to the Windsor Board. In addition, in EP00048, it was

proper to redact the contents of the email on that page after the first line. 6 The contents of this

email reflect a discussion of legal advice given by Curtis, as well as Bruce Cholst, who was another

lawyer representing Windsor. (See Glen 7/16/20 Ltr. at 1.) Thus, I find that Plaintiff shall be




5
    A substantial portion of the contents of EP00049 also is contained in EP00047.
6
 The first line of the email (i.e., “one other very important point which should be brought to the board’s
attention”) should not be redacted.


                                                      3
       Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 4 of 7




provided with a version of the pages EP00047 through EP00049 that only contain the redactions

set forth above.

        EP000052

        This document contains emails between Platt and another Windsor Board member. (See

Glen 7/13/20 Ltr. at 2.) Defendants assert the attorney-client privilege as the basis for the

redactions. (See id. at 2.) Defendants’ assertion of attorney-client privilege is without basis, as

the redacted portions do not reflect the solicitation or communication of legal advice from a

person acting as an attorney for Windsor. Thus, I find that Plaintiff shall be provided with an

unredacted version of EP00052.

        EP000055

        This document contains emails between Platt and another Windsor Board member. (See

Glen 7/13/20 Ltr. at 2.) Defendants assert the attorney-client privilege as the basis for the

redactions. (See id. at 2.) There are certain portions of this document that properly are redacted

as subject to the attorney-client privilege. It was proper to redact the contents of the email sent

at 11:33 a.m. after the second line.7 This portion of the email reflects communications with

counsel for a co-defendant in this case 8 (see Glen 7/16/20 Ltr. at 1), as well as communications

that were to be had with Cholst regarding legal strategy. In addition, in the email sent at 11:05

a.m., it was proper to redact the sentence that begins with the word “However” in the first line


7
 The second line of the email (i.e., “but now that you have raised the issue of strategy”) should not be
redacted.
8
 “The joint defense privilege, more properly identified as the common[-]interest rule, is an extension of
the attorney[-]client privilege. It serves to protect the confidentiality of communications passing from one
party to the attorney for another party where a joint defense effort or strategy has been decided upon
and undertaken by the parties and their respective counsel.” United States v. Krug, 868 F.3d 82, 86 (2d
Cir. 2017) (internal quotation marks & citations omitted).


                                                     4
       Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 5 of 7




since it contains legal advice from counsel to a co-defendant. Thus, I find that Plaintiff shall be

provided with a version of the EP00055 that only contains the redactions set forth above.

       EP000059

       This is an email from Platt to other Windsor Board members. (See Glen 7/13/20 Ltr. at 2.)

Defendants assert the attorney-client privilege as the basis for the redaction. (See id. at 2.)

Defendants’ assertion of attorney-client privilege is without basis, as the redacted portion does

not reflect the solicitation or communication of legal advice from a person acting as an attorney

for Windsor. Thus, I find that Plaintiff shall be provided with an unredacted version of EP00059.

       EP000062

       This is an email from Platt to Windsor Board members and others. (See Glen 7/13/20 Ltr.

at 3.) Defendants assert the attorney-client privilege as the basis for the redaction. (See id. at 3.)

Defendants’ assertion of attorney-client privilege is without basis, as the redacted portion does

not reflect the solicitation or communication of legal advice from a person acting as an attorney

for Windsor. Thus, I find that Plaintiff shall be provided with an unredacted version of EP00062.

       EP000068

       This document contains emails among members of the Windsor Board, including Platt,

and others. (See Glen 7/13/20 Ltr. at 3.) Defendants assert the attorney-client privilege as the

basis for the redactions. (See id. at 3.) Defendants’ assertion of attorney-client privilege regarding

many of the redacted portions of this document are without basis, as they do not reflect the

solicitation or communication of legal advice from a person acting as an attorney for Windsor.

However, it was proper to redact the first seven lines of the email sent at 11:20 a.m. on

September 7, 2013, since that portion of the email relates to legal advice to be sought from



                                                  5
       Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 6 of 7




Jeffrey Reich, who was another attorney for Windsor. (See Glen 7/16/20 Ltr. at 1.) Thus, I find

that Plaintiff shall be provided with a version of the EP00068 that only contains the redaction set

forth above.

                                    *             *                *

        Plaintiff argues that Defendants waived the attorney-client privilege by having

inadvertently filed the unredacted version of the emails that are the subject of this Opinion and

Order on the public docket. (See Costello 7/14/20 Ltr. at 2-3.) However, I find that, in the

circumstances presented, the filing error made by an employee of Defendants’ counsel’s law

firm, is not a basis for finding waiver of the sacrosanct attorney-client privilege. Based upon the

explanation provided, the filing plainly was inadvertent, and once the filing was called to the

attention of Defendants’ counsel, they “took reasonable steps to prevent disclosure,” Fed. R.

Evid. 502(b)(2), and “to rectify the error.” Fed. R. Evid. 502(b)(3). Moreover, even if the filing were

not “inadvertent” under Rule 502(b), I nevertheless find that privilege was not waived by the

filing. See Fed. R. Evid. 502(d).

        Since Exhibit A to the July 3 letter from Defendants’ counsel contains some privileged

communications that were inadvertently filed on the public docket, I hereby respectfully request

that the Clerk of Court maintain Exhibit A (ECF No. 270-1) under seal, but that the July 7, 2020

letter (ECF No. 270), as well as Exhibit B thereto, which contains redacted documents (ECF No.

270-2), be made available for public view.

SO ORDERED.




                                                  6
     Case 1:11-cv-07913-RA-SDA Document 278 Filed 07/17/20 Page 7 of 7




DATED:     New York, New York
           July 17, 2020

                                     ______________________________
                                     STEWART D. AARON
                                     United States Magistrate Judge




                                    7
